Citation Nr: 1701661	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to (a) ascertain the correct location of the Veteran and (b) schedule her a new VA examination in accordance with the Board's previous remand directives from April 2014.

In VBMS and VACOLS, the Veteran's address is reflected as 5912 Jackson St., Apt. B1, Philadelphia, PA, 19135.  However, it is clear from the record that following the April 2014 Board determination, the Veteran no longer resides at this address.  In fact, since then, it has been difficult to track down the Veteran, thus resulting in a no-show for her VA examination.

In December 2014, a copy of the latest Supplemental Statement of the Case was returned to the Appeals Management Center with an indication that the mail was undeliverable as "attempted not known."  Furthermore, the Board's letter indicating to the Veteran that her appeal was returned to the Board came back as undeliverable, specifying that there was "no such street."  

Interestingly enough, the record shows a June 2015 Request For and Consent to Release Information from Claimant's Records, VA Form 70-3288, signed by the Veteran, dated June 19/2015, requesting that VA release all rating decisions to Richard T. Forkhamer, a Veteran Service Officer in Onondaga County (Syracuse, New York).  Next to her signature, in the same handwriting as elsewhere on the form, the address of "110 Wood Ave., Syracuse, NY 13205" is written.  The return address on this mail was from the Onondaga County Department of Adult and Long Term Care Services in Syracuse, New York and it was sent to the New York Regional Office in Buffalo.  It is reasonable to assume that the Veteran has relocated to upstate New York and that she has been in touch with Richard Forkhamer.  

We note that the correct POA of record is The American Legion; there is no new POA.  In any event, Mr Forkhamer may know how to contact the Veteran or have a better understanding of her whereabouts.  There is enough evidence in the record to conclude that the Veteran has not withdrawn her appeal.  Though she has been tough to reach, evidence suggests that she likely relocated and further investigation by the appropriate RO as to the Veteran's location is not unreasonable to ask upon remand.  Once reasonable attempts are made to contact the Veteran at her new location, the directives of the Board's previous remand in April 2014 should be carried out (i.e., obtaining a new VA skin examination).  

Accordingly, the case is REMANDED for the following action:

1. Ascertain the Veteran's new contact information, to include mailing address, establish proper RO jurisdiction, and ascertain whether there are any POA changes.

The record shows a June 2015 Request For and Consent to Release Information from Claimant's Records, VA Form 70-3288 was signed by the Veteran, dated June 19/2015, requesting that VA release all rating decisions to Richard T. Forkhamer in Onondaga County (Syracuse, New York).  Next to her signature, in the same handwriting as elsewhere on the form, the address of "110 Wood Ave., Syracuse, NY 13205" is written.  The return address on this mail was from the Onondaga County Department of Adult and Long Term Care Services in Syracuse, New York and it was sent to the New York Regional Office in Buffalo.  It is reasonable to assume that the Veteran has relocated to upstate New York and that she has been in touch with a local Veteran Service Officer by the name of Richard Forkhamer.  

2. After Step 1 is completed, please follow the Board's specific remand directives as listed in its April 2014 determination, to include scheduling a new VA skin examination.  Please refer to the April 2014 remand.

3. Thereafter, readjudicate the issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




